Title: To John Adams from John Jay, 2 February 1786
From: Jay, John
To: Adams, John


     
      private
      Dear Sir
      New York 2 Feb. 1786
     
     I lately wrote you a few hasty Lines just as the vessel which carried them was departing; and enclosed a Pamphlet containing my Correspondence with a Mr Littlepage, who was formerly in my Family. The attack which produced that Pamphlet, was not only countenanced but stimulated by some of the Subjects of our good allies here. It is no Secret either to You or me that I am no favorite with them: nor have I any Reason to apprehend that they are pleased to see me in the Place I now fill. a minister whose Eye is single & steadily fixed on the Interest of america, must expect to be opposed by the unfriendly Influence of those whose wishes & measures he does not promote—
     I should have treated this attack with silent Contempt, had not false Facts been urged, propagated and impress with Industry & art, and which if not exposed and refuted, might have appeared after my Death in the Memoirs of some of these People.
     This Edition of that Pamphlet is so inaccurately printed, that I have directed another to be published, which when compleated Shall be sent to You, and Mr Jefferson—
     with great & sincere Esteem & Regard / I am Dear Sir / Your Friend & Servt
     
      John Jay—
     
    